[exhibit1058001.jpg]
Exhibit 10.58 EXECUTION VERSION PLEDGE AND SECURITY AGREEMENT dated as of May
19, 2020 among EACH OF THE PLEDGORS PARTY HERETO and CORTLAND CAPITAL MARKET
SERVICES LLC, as Collateral Agent



--------------------------------------------------------------------------------



 
[exhibit1058002.jpg]
TABLE OF CONTENTS Page Section 1. DEFINITIONS; GRANT OF SECURITY.
............................................................ 1 1.1 General
Definitions
..................................................................................................1
1.2 Definitions; Interpretation
........................................................................................2
Section 2. GRANT OF SECURITY.
.......................................................................................
3 2.1 Grant of Security
......................................................................................................3
Section 3. SECURITY FOR OBLIGATIONS; PLEDGORS REMAIN LIABLE.................. 4
3.1 Security for Obligations
...........................................................................................4
3.2 Continuing Liability Under Collateral
.....................................................................4 Section
4. CERTAIN PERFECTION REQUIREMENTS.
..................................................... 4 4.1 Delivery
Requirements
............................................................................................4
4.2 Control Requirements
..............................................................................................4
Section 5. REPRESENTATIONS AND WARRANTIES.
...................................................... 5 5.1 Pledgor Information
and Status
...............................................................................5
5.2 Collateral Identification
...........................................................................................5
5.3 Ownership of Collateral and Absence of Other Liens
.............................................5 5.4 Status of Security Interest
........................................................................................5
Section 6. COVENANTS AND AGREEMENTS.
.................................................................. 6 6.1 Pledgor
Information and Status
...............................................................................6
6.2 Maintenance of Status of Security Interest
..............................................................6 6.3 Pledged
Equity Interests
..........................................................................................6
6.4
Reporting..................................................................................................................8
Section 7. FURTHER ASSURANCES; ADDITIONAL PLEDGORS.
.................................. 8 7.1 Further
Assurances...................................................................................................8
7.2 Additional Pledgors
.................................................................................................9
Section 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. ........................
9 8.1 Power of Attorney
....................................................................................................9
Section 9.
REMEDIES...........................................................................................................
10 9.1 Generally
................................................................................................................10
i



--------------------------------------------------------------------------------



 
[exhibit1058003.jpg]
9.2 Application of Proceeds
.........................................................................................12
9.3 Sales on Credit
.......................................................................................................13
9.4 Securities Act; Etc.
.................................................................................................13
9.5 Cash Proceeds
........................................................................................................13
Section 10. COLLATERAL AGENT.
.....................................................................................
14 Section 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS; REINSTATEMENT.
............................................................................................
14 Section 12. STANDARD OF CARE; DUTY OF COLLATERAL AGENT.
......................... 15 12.1 Standard of Care
....................................................................................................15
12.2 Duty of Collateral Agent
........................................................................................15
Section 13. MISCELLANEOUS.
............................................................................................
15 SCHEDULES AND EXHIBITS Schedule 5.1 — General Information Schedule 5.2(a) —
Collateral Identification Regarding Pledged Equity Interests Schedule 5.2(b) —
Collateral Identification Regarding Pledged Accounts Schedule 5.4 — Financing
Statements Exhibit A — Pledge Supplement Exhibit B — Financing Statement
Description of Collateral ii



--------------------------------------------------------------------------------



 
[exhibit1058004.jpg]
This PLEDGE AND SECURITY AGREEMENT, dated as of May 19, 2020 (this “Agreement”),
by and among New Residential Investment Corp., a Delaware corporation
(“Parent”), each other entity identified on the signature pages hereto as
executing the Agreement “as Pledgor” (the “Subsidiary Pledgors”) and each
Additional Pledgor (as herein defined) (together with Parent and the Subsidiary
Pledgors, collectively, the “Pledgors” and each, a “Pledgor”), and Cortland
Capital Market Services LLC (“Cortland”), as collateral agent for the Secured
Parties (as herein defined) (in such capacity as collateral agent, together with
its successors and permitted assigns, the “Collateral Agent”). RECITALS:
WHEREAS, pursuant to that certain Senior Secured Term Loan Facility Agreement,
dated as of the date hereof (as it may be amended, restated, supplemented,
renewed, replaced or otherwise modified from time to time, the “Credit
Agreement”), by and among Parent, the Subsidiaries of Parent party thereto from
time to time, the lenders party thereto from time to time (the “Lenders”) and
Cortland, as the Administrative Agent and the Collateral Agent, the Lenders have
severally agreed to make extensions of credit to Parent upon the terms and
subject to the conditions set forth therein; WHEREAS, it is a condition
precedent to the obligations of the Lenders to make their respective extensions
of credit to Parent under the Credit Agreement that the Pledgors shall secure
their respective obligations under the Credit Agreement and the other Loan
Documents, including the payment and performance of the Obligations, pursuant to
this Agreement. NOW, THEREFORE, in consideration of the premises and the
agreements, provisions and covenants herein contained, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, each Pledgor and the Collateral Agent agree as follows: Section 1.
DEFINITIONS; GRANT OF SECURITY. 1.1 General Definitions. In this Agreement, the
following terms shall have the following meanings: “Additional Pledgors” shall
have the meaning assigned in Section 7.2. “Agreement” shall have the meaning set
forth in the preamble. “Collateral” shall have the meaning assigned in Section
2.1. “Collateral Agent” shall have the meaning set forth in the preamble.
“Control” shall mean: (a) with respect to any Deposit Accounts, “control” within
the meaning of Section 9-104 of the UCC, and (b) with respect to any Securities
Accounts, “control” within the meaning of Section 9-106 of the UCC. “Credit
Agreement” shall have the meaning set forth in the recitals.



--------------------------------------------------------------------------------



 
[exhibit1058005.jpg]
“Equity Interests” shall mean (i) with respect to a corporation, all shares of
capital stock; (ii) with respect to a limited liability company, all limited
liability company and membership interests; (iii) with respect to a partnership,
all partnership interests; and (iv) with respect to a trust, all beneficial
interests; in each of the foregoing cases, of any class, type or nature.
“Issuers” shall mean the entities listed in the second column of Schedule
5.2(a). “Lender” shall have the meaning set forth in the recitals. “Parent”
shall have the meaning set forth in the preamble. “Pledge Supplement” shall mean
an agreement substantially in the form of Exhibit A attached hereto. “Pledged
Accounts” shall mean, with respect to each Pledgor, all Deposit Accounts and
Securities Accounts listed opposite such Pledgor’s name on Schedule 5.2(b)
hereto or Schedule 5.2(b) to any Pledge Supplement. “Pledged Equity Interests”
shall mean with respect to each Pledgor, all Equity Interests issued by each
Issuer listed opposite such Pledgor’s name on Schedule 5.2(a) hereto or Schedule
5.2(a) to any Pledge Supplement, together with any other shares, stock
certificates, options, interests or rights of any nature whatsoever in respect
of the Equity Interests of such Issuer or any successor entity of such Issuer or
any other Equity Interests pledged by such Pledgor for the benefit of the
Secured Parties from time to time. “Pledgors” shall have the meaning set forth
in the preamble. “Secured Obligations” shall have the meaning assigned in
Section 3.1. “Secured Parties” shall mean the Collateral Agent, the
Administrative Agent, the Lenders and any other holder of any Secured
Obligation. “UCC” shall mean the Uniform Commercial Code as in effect from time
to time in the State of New York; provided, however, that, in the event that, by
reason of mandatory provisions of law, any of the perfection or priority of the
Collateral Agent’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions related to such
provisions. 1.2 Definitions; Interpretation. (a) In this Agreement, the
following capitalized terms shall have the meanings given to them in the UCC
(and, if defined in more than one Article of the UCC, shall have the meaning
given in Article 9 thereof): Cash Proceeds, Certificated Security, Deposit
Account, Entitlement Order, Proceeds, Securities Account and Securities
Intermediary. 2



--------------------------------------------------------------------------------



 
[exhibit1058006.jpg]
(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement
until this agreement is terminated as provided in Section 11 hereof. Any of the
terms defined herein, unless the context otherwise requires, may be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including,” when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The terms lease and license shall include sub-lease and sub-license, as
applicable. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. If any conflict or
inconsistency exists between the terms of this Agreement, except with respect to
Section 2 and Section 3 herein, and the terms of the Credit Agreement, the terms
of the Credit Agreement shall govern. All references herein to provisions of a
statute (including the UCC) shall include all successor provisions under any
subsequent version or amendment thereto. Any reference in this Agreement to a
Loan Document shall include all appendices, exhibits and schedules thereto, and,
unless specifically stated otherwise all amendments, restatements, supplements
or other modifications thereto, and as the same may be in effect at any time
such reference becomes operative. The terms “Lender” and “Secured Party” include
their respective successors and permitted assigns. Section 2. GRANT OF SECURITY.
2.1 Grant of Security. Each Pledgor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and continuing lien
on all of such Pledgor’s right, title and interest in, to and under all of the
following property of such Pledgor, in each case whether now owned or existing
or hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”): (a) all Pledged
Accounts; (b) all Pledged Equity Interests, together with any certificates
evidencing such Pledged Equity Interests; (c) all books and records pertaining
to the foregoing; and 3



--------------------------------------------------------------------------------



 
[exhibit1058007.jpg]
(d) to the extent not otherwise included above, all Proceeds and products of any
and all of the foregoing. Section 3. SECURITY FOR OBLIGATIONS; PLEDGORS REMAIN
LIABLE. 3.1 Security for Obligations. This Agreement secures, and the Collateral
is collateral security for, the prompt and complete payment or performance in
full when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all present and future Obligations with
respect to every Pledgor (the “Secured Obligations”). 3.2 Continuing Liability
Under Collateral. Notwithstanding anything herein to the contrary, (i) each
Pledgor shall remain liable for all obligations under the Collateral to the same
extent as if this Agreement had not been executed and nothing contained herein
is intended or shall be a delegation of duties to the Collateral Agent or any
Secured Party, (ii) each Pledgor shall remain liable under each of the
agreements included in the Collateral to the same extent as if this Agreement
had not been executed, including, without limitation, any agreements relating to
Pledged Equity Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Equity Interests and (iii) the exercise by the Collateral Agent of any
of its rights hereunder shall not release any Pledgor from any of its duties or
obligations under the contracts and agreements included in the Collateral.
Section 4. CERTAIN PERFECTION REQUIREMENTS. 4.1 Delivery Requirements. With
respect to any Certificated Securities constituting Collateral and in existence
on the Effective Date, subject to the time period specified in Section 5.13(c)
of the Credit Agreement, each relevant Pledgor shall deliver to the Collateral
Agent the certificates evidencing such Certificated Securities accompanied by
share transfer powers or other instruments of transfer duly indorsed to the
Collateral Agent, where necessary, or in blank, in either case in a manner
reasonably satisfactory to the Collateral Agent. If any Certificated Securities
become part of the Collateral after the Effective Date, each relevant Pledgor
shall promptly deliver (and in any event no later than 10 Business Days
following the date on which such Certificated Securities become part of the
Collateral) to the Collateral Agent the certificates evidencing such
Certificated Securities accompanied by share transfer powers or other
instruments of transfer duly indorsed to the Collateral Agent, where necessary,
or in blank, in either case in a manner reasonably satisfactory to the
Collateral Agent. 4.2 Control Requirements. With respect to any Pledged
Accounts, subject to the time period specified in Section 5.13(a) of the Credit
Agreement, each Pledgor owning any Pledged Account shall obtain control
agreements in form and substance reasonably satisfactory to the Collateral Agent
executed and delivered by (i) each Securities Intermediary maintaining a Pledged
Account that is a Securities Account for such Pledgor, and (ii) each depository
bank at which such 4



--------------------------------------------------------------------------------



 
[exhibit1058008.jpg]
Pledgor maintains a Pledged Account that is a Deposit Account. With respect to
any Pledged Account for which the Collateral Agent has obtained Control, in no
event shall the Collateral Agent deliver any Entitlement Order or any notice or
other instructions to the applicable bank or Securities Intermediary maintaining
such Pledged Account directing the disposition of funds in such Pledged Account
or terminating the applicable Pledgor’s right to issue Entitlement Orders or so
direct the disposition of funds therein until and unless an Event of Default has
occurred and is continuing. Section 5. REPRESENTATIONS AND WARRANTIES. Each
Pledgor hereby represents and warrants, as of the Effective Date, that: 5.1
Pledgor Information and Status. Schedule 5.1 sets forth under the appropriate
headings: (1) the full legal name of such Pledgor, (2) the type of organization
of such Pledgor, (3) the jurisdiction of organization, incorporation or
formation, as applicable, of such Pledgor, and (4) the jurisdiction where the
chief executive office or its sole place of business is located, in each case,
as of the date hereof. 5.2 Collateral Identification. (a) Schedule 5.2(a) sets
forth under the appropriate headings all of such Pledgor’s Pledged Equity
Interests as of the date hereof. (b) Schedule 5.2(b) sets forth under the
appropriate headings all of such Pledgor’s Pledged Accounts as of the date
hereof. 5.3 Ownership of Collateral and Absence of Other Liens. Such Pledgor is
the owner of the Pledged Equity Interests and Pledged Accounts as set forth on
Schedule 5.2(a) and Schedule 5.2(b) and pledged by it hereunder and has rights
in or the power to transfer each other item of the Collateral in which a Lien is
granted by it hereunder, in each case, free and clear of any and all Liens,
rights or claims of all other Persons, except for the Lien granted to the
Collateral Agent pursuant to this Agreement and other Permitted Liens (other
than Liens securing Indebtedness). The Pledged Equity Interests pledged
hereunder by the Pledgors are listed on Schedule 5.2(a) and constitute that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 5.2(a). None of the Pledgors have filed or
consented to the filing of any financing statement or other public notice with
respect to a security interest in all or any part of the Collateral in any
public office, except (i) as such as have been filed in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement, (ii) as will be terminated in connection with the repayment of one or
more existing credit facilities on the Effective Date with the proceeds of the
Loans or (iii) as are permitted by the Credit Agreement. 5.4 Status of Security
Interest. The security interest granted pursuant to this Agreement shall
constitute a valid and continuing perfected first priority security interest in
favor of the Collateral Agent in the Collateral for which perfection is governed
by the UCC upon (i) in the case of all Collateral in which a security interest
may be perfected by filing a financing statement under the UCC, the completion
by the Collateral Agent (or its counsel) pursuant to Section 7.1(b) hereof of
the filing of financing statements naming each Pledgor as “debtor” and the
Collateral Agent as “secured party” and describing the Collateral in the filing
offices set forth 5



--------------------------------------------------------------------------------



 
[exhibit1058009.jpg]
opposite such Pledgor’s name on Schedule 5.4 hereof, and (ii) in the case of all
Pledged Accounts, the Collateral Agent obtaining Control thereof. Upon the
taking of such actions, such security interest shall be prior to all other Liens
on the Collateral except for Permitted Liens. Notwithstanding anything to the
contrary herein, no Pledgor shall be required to perfect the security interest
in any Collateral by “control” except as and to the extent specified in Section
4. Section 6. COVENANTS AND AGREEMENTS. Each Pledgor hereby covenants and agrees
that, until payment in full of all Secured Obligations (other than contingent
indemnification and cost reimbursement obligations for which no claim has been
made), in each case, unless the Required Lenders consent in writing: 6.1 Pledgor
Information and Status. Without limiting any prohibitions or restrictions on
mergers or other transactions set forth in the Credit Agreement, it shall not
change such Pledgor’s legal name, type of organization or jurisdiction of
organization, incorporation or formation, as applicable, from that referred to
on Schedule 5.1 except in accordance with Section 5.1(j)(i) of the Credit
Agreement and unless it shall have delivered to the Collateral Agent such
amendments to financing statements and other documents reasonably requested by
the Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein. 6.2 Maintenance of Status of Security
Interest. Each Pledgor shall (i) maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described herein and (ii) use commercially reasonable efforts necessary to
defend such security interest against the claims and demands of all Persons,
other than Persons holding Permitted Liens, subject to the rights of such
Pledgor under the Loan Documents to dispose of the Collateral. 6.3 Pledged
Equity Interests. (a) Except as provided in the next sentence, in the event such
Pledgor receives any dividends, interest or distributions on any Pledged Equity
Interest upon the merger, consolidation, liquidation or dissolution of any
issuer of any Pledged Equity Interest, then (i) such dividends, interest or
distributions shall be included in the definition of Collateral without further
action and (ii) such Pledgor shall take all steps, if any, necessary to ensure
the validity, perfection, priority and, if applicable, control of the Collateral
Agent over any Certificated Security to the extent constituting Collateral
(including, without limitation, delivery thereof to the Collateral Agent to the
extent otherwise required pursuant to this Agreement) and pending any such
action such Pledgor shall be deemed to hold such dividends, interest or
distributions in trust for the benefit of the Collateral Agent and shall
segregate such dividends, interest and distributions from all other property of
such Pledgor. Notwithstanding the foregoing, unless an Event of Default shall
have occurred and be continuing and written notice has been delivered by the
Collateral Agent to the Pledgors, each Pledgor shall be entitled to retain all
cash dividends and distributions paid in respect of the Pledged Equity
Interests; (b) If such Pledgor shall become entitled to receive or shall receive
any certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in 6



--------------------------------------------------------------------------------



 
[exhibit1058010.jpg]
connection with any reorganization), option or rights in respect of the Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Equity Interests,
or otherwise in respect thereof, such Pledgor shall accept the same as the agent
of the Collateral Agent, hold the same in trust for the Collateral Agent and
promptly deliver the same to the Collateral Agent in the same form received,
accompanied by share transfer powers or other instruments of transfer duly
indorsed to the Collateral Agent, where necessary, or in blank, in either case
in a manner reasonably satisfactory to the Collateral Agent, as additional
collateral security for the Obligations. (c) Voting. (i) So long as no Event of
Default shall have occurred and be continuing, except as otherwise provided
under the covenants and agreements in the Credit Agreement, each Pledgor shall
be entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Equity Interests or any part thereof
for any purpose; provided, no Pledgor shall exercise any such right if such
action would have a Material Adverse Effect on the value of the Collateral or
the ability of the Collateral Agent to take enforcement action over the
Collateral, taken as a whole; it being understood, however, that neither the
voting by such Pledgor of any Pledged Equity Interests for, or such Pledgor’s
consent to, the election of directors (or similar governing body) at a regularly
scheduled annual or other meeting of stockholders or with respect to incidental
matters at any such meeting, nor such Pledgor’s consent to or approval of any
action otherwise permitted under this Agreement and the Credit Agreement, shall
be deemed to constitute a Material Adverse Effect on the value of the Collateral
or the ability of the Collateral Agent to take enforcement action over the
Collateral; and (ii) Upon the occurrence and during the continuance of an Event
of Default, upon notice by the Collateral Agent to the applicable Pledgor: (1)
all rights of each Pledgor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and (2) in order to permit the Collateral
Agent to exercise the voting and other consensual rights which it may be
entitled to exercise pursuant hereto and to receive all dividends and other
distributions which it may be entitled to receive hereunder: (1) each Pledgor
shall promptly execute and deliver (or cause to be executed and delivered) to
the Collateral Agent all proxies, dividend payment orders and other instruments
as the Collateral Agent may from time to time reasonably request and (2) each
Pledgor acknowledges that the Collateral Agent may utilize the power of attorney
set forth in Section 8.1; and (d) Such Pledgor covenants and agrees that it
shall, upon agreeing to any amendment to any Organizational Document electing to
treat any membership interest or partnership interest constituting Collateral as
a “security” under Section 8-103 of the UCC, 7



--------------------------------------------------------------------------------



 
[exhibit1058011.jpg]
promptly cause the Issuer of such interest to certificate such interest and
deliver to the Collateral Agent all certificates representing or evidencing such
Pledged Equity Interest. No Pledgor shall grant “control” (within the meaning of
such term under Article 9-106 of the UCC) over any Pledged Equity Interests to
any Person other than the Collateral Agent. 6.4 Reporting. Each Pledgor will
advise the Collateral Agent promptly upon becoming aware, in reasonable detail,
of (i) any Lien (other than security interests created hereby or Permitted
Liens) on any of the Collateral which would adversely affect the ability of the
Collateral Agent to exercise any of its remedies hereunder and (ii) the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Effect on the value of the Collateral or on the security
interests created hereby, taken as a whole. Section 7. FURTHER ASSURANCES;
ADDITIONAL PLEDGORS. 7.1 Further Assurances. (a) Each Pledgor agrees that from
time to time, upon the written request of the Collateral Agent, at the sole
expense of such Pledgor, that it shall promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary,
or that the Collateral Agent may reasonably request, for the purposes of
creating and/or maintaining the validity, perfection or priority of and
protecting any security interest granted hereby having at least the priority
described herein or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral, in each case to
the extent provided herein. Without limiting the generality of the foregoing,
each Pledgor shall: (i) file such financing or continuation statements, or
amendments thereto, and execute and deliver such other agreements, instruments,
indorsements, powers of attorney or notices, as the Collateral Agent may
reasonably request, in order to effect, reflect, perfect and preserve the
security interests granted hereby; (ii) in the case of any other Collateral for
which “control” (within the meaning of the applicable UCC) is required for
perfection under the applicable UCC, taking any actions necessary to enable the
Collateral Agent to obtain or maintain “control” with respect thereto, subject
to Section 4.2 above; and (iii) furnish the Collateral Agent with such
information regarding the Collateral as the Collateral Agent may reasonably
request from time to time. (b) Each Pledgor hereby authorizes the Collateral
Agent (and its counsel), at any time and from time to time, to file financing or
continuation statements, and amendments and supplements to any of the foregoing,
in any jurisdictions and with any filing offices as the Collateral Agent may
reasonably determine are necessary to perfect or otherwise protect the security
interest granted to the Collateral Agent herein. Such financing statements shall
describe the Collateral as set forth on Exhibit B. Each Pledgor shall furnish to
the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail. Notwithstanding the foregoing, the Collateral Agent shall not
be responsible for (i) perfecting, maintaining, monitoring, preserving or
protecting the security interest or Lien 8



--------------------------------------------------------------------------------



 
[exhibit1058012.jpg]
granted under this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, (ii) the filing, re-filing,
recording, re-recording or continuing of any document, financing statement,
mortgage, assignment, notice, instrument of further assurance or other
instrument in any public office at any time or times or (iii) providing,
maintaining, monitoring or preserving insurance on, or the payment of taxes with
respect to, any of the Collateral. 7.2 Additional Pledgors. Each Person that is
required to become a party to this Agreement, or that Parent designates as a
Subsidiary Guarantor, after the Effective Date pursuant to Section 5.9 of the
Credit Agreement, shall become a party hereto as an additional Pledgor by
executing and delivering a Pledge Supplement (each, an “Additional Pledgor”).
Upon delivery of any such Pledge Supplement to the Collateral Agent, notice of
which is hereby waived by the Pledgors, each Additional Pledgor shall become a
Pledgor and shall be as fully a party hereto as if such Additional Pledgor were
an original signatory hereto. Each Pledgor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Pledgor hereunder, nor by any election of the Collateral Agent not
to cause any Subsidiary of Parent that is required by the terms of the Credit
Agreement to become an Additional Pledgor to in fact become an Additional
Pledgor hereunder. This Agreement shall be fully effective, with respect to any
Pledgor that is an original signatory hereof, at the date hereof and, with
respect to any Additional Pledgor, at the date its Pledge Supplement is
delivered to the Collateral Agent, in each case, regardless of whether any other
Person becomes or fails to become or ceases to be a Pledgor hereunder. Section
8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. 8.1 Power of Attorney. Each
Pledgor hereby irrevocably appoints the Collateral Agent (such appointment being
coupled with an interest) as such Pledgor’s attorney-in-fact, with full power
and authority in the place and stead of such Pledgor and in the name of such
Pledgor, the Collateral Agent or otherwise, from time to time in the Collateral
Agent’s discretion to take any action and to execute any instrument that the
Collateral Agent may deem reasonably necessary to accomplish the purposes of
this Agreement, including, without limitation, to do any of all of the following
upon the occurrence and during the continuance of any Event of Default: (a) to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral; (b) to receive, indorse and collect any drafts or other
instruments and documents in connection with clause (a) above; (c) to file any
claims or take any action or institute any proceedings that the Collateral Agent
may deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce the rights of the Collateral Agent with respect to any of
the Collateral; (d) to prepare and file any UCC financing statements against
such Pledgor as debtor; 9



--------------------------------------------------------------------------------



 
[exhibit1058013.jpg]
(e) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Pledgor to the
Collateral Agent, due and payable immediately without demand; (f) to execute any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; (g) to direct any party liable for any payment under
any of the Collateral to make payment of any and all moneys due or to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct; (h) to defend any suit, action or proceeding brought against such
Pledgor with respect to any of the Collateral; (i) to settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; and
(j) to sell, transfer, make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and to do, at the Collateral
Agent’s option and such Pledgor’s expense, at any time or from time to time, all
acts and things that the Collateral Agent deems reasonably necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Pledgor might do. If any Pledgor fails to perform or
comply with any of its agreements contained herein and an Event of Default has
occurred and is continuing, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement. The expenses of the Collateral Agent incurred
in connection with actions undertaken as provided in this Section 8.1 shall be
payable by the Pledgors to the Collateral Agent in accordance with Section 10.2
of the Credit Agreement. Each Pledgor hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released. Section 9. REMEDIES. 9.1 Generally. 10



--------------------------------------------------------------------------------



 
[exhibit1058014.jpg]
(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may, without limitation, exercise the
following rights: (i) personally, or by agents or attorneys, immediately take
possession of the Collateral or any part thereof, from such Pledgor or any other
Person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon such Pledgor’s premises
where any of the Collateral is located and remove the same and use in connection
with such removal any and all services, supplies, aids and other facilities of
such Pledgor; (ii) instruct the obligor or obligors on any Collateral to make
any payment required by the terms of such agreement, instrument or other
obligation directly to the Collateral Agent; (iii) withdraw all moneys,
securities and instruments in any Pledged Account for application to the
Obligations in accordance with Sections 9.2 and 9.5; (iv) sell, assign or
otherwise liquidate any or all of the Collateral or any part thereof in
accordance with this Agreement, or direct the relevant Pledgor to sell, assign
or otherwise liquidate any or all of the Collateral or any part thereof, and, in
each case, apply the proceeds thereof to the payment in whole or in part of the
Obligations then due and owing in the order or priority specified in the Credit
Agreement (or hold such proceeds in one or more Pledged Accounts pending such
application); (v) transfer all or any part of the Collateral into the Collateral
Agent’s name or the name of its nominee or nominees; (vi) vote all or any part
of the Collateral (whether or not transferred into the name of the Collateral
Agent) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof; and (vii) set off any and all Collateral against any and all
Obligations, it being understood that each Pledgor's obligation so to deliver
the Collateral is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Collateral Agent shall
be entitled to a decree requiring specific performance by such Pledgor of said
obligation. (b) The Collateral Agent or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent to the portion of the Collateral being privately sold is of a kind that
is customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Agent, as collateral agent for and representative of the Secured Parties, shall
be entitled, for the purpose 11



--------------------------------------------------------------------------------



 
[exhibit1058015.jpg]
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by the Collateral Agent at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) Business Days’ notice to such Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, with
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor agrees that it would not be commercially unreasonable for the Collateral
Agent to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Pledgor hereby waives any claims against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Pledgors shall be liable
for the deficiency and the reasonable and documented out-of-pocket fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Pledgor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Collateral Agent hereunder. (c) The Collateral Agent shall have no obligation to
marshal any of the Collateral. (d) In connection with any exercise of remedies
with respect to any Collateral consisting of an interest in a limited liability
company made pursuant to and in accordance with this Section 9.1, each Pledgor
hereby approves and consents to the Collateral Agent or any transferee thereof
being admitted as and becoming a member of such limited liability company. The
effectiveness of any pledge herein of any such interest in a limited liability
company may be subject to the Collateral Agent or such transferee, as
applicable, executing and delivering a written agreement to be bound by the
terms of the operating agreement of such limited liability company. 9.2
Application of Proceeds. All proceeds received by the Collateral Agent in
respect of any sale of, any collection from, or other realization upon all or
any part of the Collateral shall be applied in full or in part by the Collateral
Agent against, the Secured Obligations in the order of priority set forth in
Section 2.12(f) of the Credit Agreement, and to the extent of any excess of 12



--------------------------------------------------------------------------------



 
[exhibit1058016.jpg]
such proceeds, to the payment to or upon the order of such Pledgor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct. 9.3 Sales on Credit. If the Collateral Agent
sells any of the Collateral upon credit, the Pledgors will be credited only with
payments actually made by purchaser and received by the Collateral Agent and
applied to indebtedness of the purchaser. In the event the purchaser fails to
pay for the Collateral, the Collateral Agent may resell the Collateral and the
Pledgors shall be credited with proceeds of the sale. 9.4 Securities Act; Etc..
Each Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Pledged Equity
Interests conducted without prior registration or qualification of such Pledged
Equity Interests under the Securities Act and/or such state securities laws, to
limit purchasers to those who will agree, among other things, to acquire the
Pledged Equity Interests for their own account, for investment and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Pledgor agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely as a result of such limitation and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Pledged Equity Interests for the period of
time necessary to permit the issuer thereof to register it for a form of public
sale requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.
If the Collateral Agent determines to exercise its right to sell any or all of
the Pledged Equity Interests, upon the written request of the Collateral Agent,
each Pledgor shall use its commercially reasonable efforts to cause each Issuer
of any Pledged Equity Interests to be sold hereunder to furnish to the
Collateral Agent all information, as the Collateral Agent may reasonably request
from time to time, to determine the number and nature of interest, shares or
other instruments included in the Pledged Equity Interests necessary for any
such sales of the applicable Pledged Equity Interests by the Collateral Agent in
exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder. 9.5 Cash Proceeds. Upon the
occurrence and during the continuance of an Event of Default, upon notice by the
Collateral Agent to the applicable Pledgor, all Cash Proceeds of any Collateral
received by any Pledgor shall be held by such Pledgor in trust for the
Collateral Agent, segregated from other funds of such Pledgor, and shall,
promptly upon receipt by such Pledgor, be turned over to the Collateral Agent in
the exact form received by such Pledgor (duly indorsed by such Pledgor to the
Collateral Agent, if required). Any Cash Proceeds received by the Collateral
Agent (whether from a Pledgor or otherwise) may, in the sole discretion of the
Collateral Agent, (A) be held by the Collateral Agent for the ratable benefit of
the Secured Parties, as collateral security for the Secured Obligations (whether
matured or unmatured) and/or (B) then or at any time thereafter may be applied
by the Collateral Agent against the Secured Obligations then due and owing. All
Cash Proceeds while held by the Collateral Agent (or by such Pledgor in trust
for the Collateral Agent) shall continue to be held as collateral security for
the Obligations and shall not constitute payment thereof until applied as
provided in Section 9.2 above. 13



--------------------------------------------------------------------------------



 
[exhibit1058017.jpg]
Section 10. COLLATERAL AGENT. The Collateral Agent has been appointed to obtain
the security interest hereunder and other rights and benefits hereunder for the
benefit of the Secured Parties. The Collateral Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the Credit Agreement.
In furtherance of the foregoing provisions of this Section, each Secured Party,
by its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section. The provisions of
the Credit Agreement relating to the Collateral Agent including, without
limitation, the provisions relating to resignation or removal of the Collateral
Agent and the powers and duties and immunities of the Collateral Agent are
incorporated herein by this reference and shall survive any termination of the
Credit Agreement. Section 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS;
REINSTATEMENT. This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the payment in full
of all Secured Obligations (other than contingent indemnification and cost
reimbursement obligations for which no claim has been made), be binding upon
each Pledgor, its successors and assigns, and inure, together with the rights
and remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and its successors, transferees and permitted assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations (other than contingent
indemnification and cost reimbursement obligations for which no claim has been
made), this Agreement (subject to the terms hereof that expressly survive
termination) and the security interest granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to Pledgors. Upon any such termination the Collateral Agent shall, at Pledgors’
expense, execute and deliver to Pledgors or otherwise authorize the filing of
such documents as Pledgors shall reasonably request, including financing
statement amendments to evidence such termination. Upon any disposition of
property permitted by the terms of the Credit Agreement, the Liens granted
herein shall be automatically released with respect to such property and such
property shall automatically revert to the applicable Pledgor with no further
action on the part of any Person. The Collateral Agent shall, at the applicable
Pledgor’s expense, execute and deliver or otherwise authorize the filing of such
documents as such Pledgor shall reasonably request, in form and substance
reasonably satisfactory to the Collateral Agent, including financing statement
amendments to evidence such release. At the request and sole expense of any
Pledgor, such Pledgor shall be released from its obligations hereunder in the
event that all the Equity Interests of such Pledgor shall be so sold or disposed
in a transaction permitted by the terms of the Credit Agreement. 14



--------------------------------------------------------------------------------



 
[exhibit1058018.jpg]
This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Pledgor for liquidation
or reorganization, should any Pledgor become insolvent or make an assignment for
the benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of such Pledgor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned. Section 12. STANDARD OF CARE;
DUTY OF COLLATERAL AGENT. 12.1 Standard of Care. The Collateral Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession under Section 9-207 of the UCC or otherwise shall
be to deal with it in the same manner and accord it the same care as the
Collateral Agent deals with similar property for its own account. Neither the
Collateral Agent nor any of its directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Pledgor or
otherwise. 12.2 Duty of Collateral Agent. The powers conferred on the Collateral
Agent hereunder are solely to protect the Collateral Agent’s interest in the
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Pledgor for
any act or failure to act hereunder, except for their own gross negligence, bad
faith or willful misconduct (for the avoidance of doubt, no action taken or
omitted by the Collateral Agent at the instruction of the Required Lenders (or
such other Lenders as may be required to give such instructions under Section
10.5 of the Credit Agreement) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 12.2). Section 13.
MISCELLANEOUS. Any notice required or permitted to be given under this Agreement
shall be given in accordance with Section 10.1 of the Credit Agreement. None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except in accordance with Section 10.5 of the Credit
Agreement; provided, however, that Schedules to this Agreement may be
supplemented through Pledge Supplements duly executed by the Collateral Agent
and the applicable Pledgor. No failure or delay on the part of the Collateral
Agent in the exercise of any power, right or privilege hereunder or under any
other Loan Document shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise 15



--------------------------------------------------------------------------------



 
[exhibit1058019.jpg]
thereof or of any other power, right or privilege. A waiver by the Collateral
Agent of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Collateral Agent would
otherwise have had on any future occasion. All rights and remedies existing
under this Agreement and the other Loan Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available. In case any provision
in or obligation under this Agreement shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Collateral Agent and the
Pledgors and their respective successors and assigns. No Pledgor shall, without
the prior written consent of the Collateral Agent given in accordance with the
Credit Agreement, assign any right, duty or obligation hereunder. This Agreement
and the other Loan Documents embody the entire agreement and understanding among
the Pledgors and the Collateral Agent and supersede all prior agreements and
understandings among such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties. This Agreement may be executed
in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. The words “execution,” “signed,”
“signature,” and words of like import in this Agreement, any Pledge Supplement
or any other agreement, document or instrument delivered under any of the
foregoing shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
LAW, RULE, PROVISION OR PRINCIPLE OF CONFLICTS OF LAWS THAT WOULD CAUSE THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED. EACH PLEDGOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY OTHER SECURED PARTY OR ANY AFFILIATE OF
ANY OF THE FOREGOING, IN ANY WAY RELATING TO THIS 16



--------------------------------------------------------------------------------



 
[exhibit1058020.jpg]
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN A FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND SUBJECT TO CLAUSE (E) OF THIS PARAGRAPH, AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW (WITHOUT DEROGATING FROM ANY PARTY’S RIGHT TO
APPEAL ANY SUCH JUDGMENT). NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER, ANY PLEDGOR OR ANY OF ITS OR THEIR RESPECTIVE PROPERTIES
IN THE COURTS OF ANY JURISDICTION. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PLEDGOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY
AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY IN RESPECT
OF RIGHTS UNDER ANY SECURITY DOCUMENT GOVERNED BY ANY LAWS OTHER THAN THE LAWS
OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B)
WAIVES (I) JURISDICTION AND VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH
IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR
OTHERWISE AND (II) ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PLEDGOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT
AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, THE LENDERS AND EACH OTHER SECURED PARTY RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION 17



--------------------------------------------------------------------------------



 
[exhibit1058021.jpg]
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT
OF ANY JUDGMENT. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT. [Remainder of page intentionally left blank; signature pages
follow] 18



--------------------------------------------------------------------------------



 
[exhibit1058022.jpg]
IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above. NEW RESIDENTIAL
INVESTMENT CORP, as Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola Santoro,
Jr. Title: Chief Financial Officer MSR WAC LLC, as Pledgor By: /s/ Nicola
Santoro, Jr. Name: Nicola Santoro, Jr. Title: Chief Financial Officer NRZ
RESIDENTIAL MORTGAGE LLC, as Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola
Santoro, Jr. Title: Chief Financial Officer and Chief Operating Officer NRZ
ADVANCES HOLDCO LLC, as Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola
Santoro, Jr. Title: Chief Financial Officer [Signature Page to Pledge and
Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit1058023.jpg]
NRZ CONSUMER 2016-1 LLC, as Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola
Santoro, Jr. Title: Chief Financial Officer NRZ COVIUS HOLDINGS 1 LLC, as
Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola Santoro, Jr. Title: Chief
Financial Officer NRZ COVIUS HOLDINGS 2 LLC, as Pledgor By: /s/ Nicola Santoro,
Jr. Name: Nicola Santoro, Jr. Title: Chief Financial Officer NRZ COVIUS HOLDINGS
3 LLC, as Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola Santoro, Jr. Title:
Chief Financial Officer NRZ MBN ISSUER HOLDINGS LLC, as Pledgor By: /s/ Nicola
Santoro, Jr. Name: Nicola Santoro, Jr. Title: Chief Financial Officer [Signature
Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit1058024.jpg]
NRZ MORTGAGE HOLDINGS LLC, as Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola
Santoro, Jr. Title: Chief Financial Officer NRZ PRO I LLC, as Pledgor By: /s/
Nicola Santoro, Jr. Name: Nicola Santoro, Jr. Title: Chief Financial Officer NRZ
PRO II LLC, as Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola Santoro, Jr.
Title: Chief Financial Officer NRZ PRO III LLC, as Pledgor By: /s/ Nicola
Santoro, Jr. Name: Nicola Santoro, Jr. Title: Chief Financial Officer NRZ RA
HOLDINGS LLC, as Pledgor By: /s/ Nicola Santoro, Jr. Name: Nicola Santoro, Jr.
Title: Chief Financial Officer [Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit1058025.jpg]
CORTLAND CAPITAL MARKET SERVICES LLC, as Collateral Agent By: /s/ Emily Ergang
Pappas Name: Emily Ergang Pappas Title: Head of Legal [Signature Page to Pledge
and Security Agreement]



--------------------------------------------------------------------------------



 
[exhibit1058026.jpg]
SCHEDULE 5.1 TO PLEDGE AND SECURITY AGREEMENT GENERAL INFORMATION Full Legal
Name of Type of Jurisdiction of Chief Executive Pledgor Organization
Organization, Incorporation Office/Sole Place of or Formation (as applicable)
Business New Residential Corporation Delaware 1345 Avenue of the Investment
Corp. Americas 45th Floor New York, NY 10105 MSR WAC LLC Limited liability
Delaware 1345 Avenue of the company Americas 45th Floor New York, NY 10105 NRZ
MBN ISSUER Limited liability Delaware 1345 Avenue of the HOLDINGS LLC company
Americas 45th Floor New York, NY 10105 NRZ MORTGAGE Limited liability Delaware
1345 Avenue of the HOLDINGS LLC company Americas 45th Floor New York, NY 10105
NEW RESIDENTIAL Limited liability Delaware 1345 Avenue of the MORTGAGE LLC
company Americas 45th Floor New York, NY 10105 NRZ Advances Holdco Limited
liability Delaware 1345 Avenue of the LLC company Americas 45th Floor New York,
NY 10105 NRZ CONSUMER Limited liability Delaware 1345 Avenue of the 2016-1 LLC
company Americas 45th Floor New York, NY 10105 NRZ Covius Holdings Limited
liability Delaware 1345 Avenue of the 1 LLC company Americas 45th Floor New
York, NY 10105 NRZ Covius Holdings Limited liability Delaware 1345 Avenue of the
2 LLC company Americas 45th Floor New York, NY 10105 Schedule 5.1-1



--------------------------------------------------------------------------------



 
[exhibit1058027.jpg]
Full Legal Name of Type of Jurisdiction of Chief Executive Pledgor Organization
Organization, Incorporation Office/Sole Place of or Formation (as applicable)
Business NRZ Covius Holdings Limited liability Delaware 1345 Avenue of the 3 LLC
company Americas 45th Floor New York, NY 10105 NRZ Pro I LLC Limited liability
Delaware 1345 Avenue of the company Americas 45th Floor New York, NY 10105 NRZ
Pro II LLC Limited liability Delaware 1345 Avenue of the company Americas 45th
Floor New York, NY 10105 NRZ Pro III LLC Limited liability Delaware 1345 Avenue
of the company Americas 45th Floor New York, NY 10105 NRZ RA HOLDINGS Limited
liability Delaware 1345 Avenue of the LLC company Americas 45th Floor New York,
NY 10105 Schedule 5.1-2



--------------------------------------------------------------------------------



 